Citation Nr: 0940837	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for the cause of the Veteran's 
death.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 
1947, and from January 1952 to April 1970.  He died in August 
1988.  The appellant is his surviving spouse (widow).  She 
appealed to the Board of Veterans' Appeals (Board) from a May 
2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
determined she had not submitted new and material evidence to 
reopen her claim for cause of death.  A prior, October 1988, 
RO decision had initially considered and denied this claim on 
the underlying merits (de novo adjudication), and although in 
response she had initiated an appeal of that earlier decision 
by filing a timely notice of disagreement (NOD), after 
receiving a statement of the case (SOC) she had not perfected 
her appeal by also filing a timely substantive appeal (e.g., 
VA Form 9 or equivalent).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, etc.  So that earlier decision had become 
final and binding on her based on the evidence then of 
record, requiring new and material evidence to reopen her 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Board is reopening the claim because there is new and 
material evidence and then remanding this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating 
the claim on the underlying merits.




FINDINGS OF FACT

1.  In October 1988, the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death.  The 
RO notified her of that decision, and she disagreed with it 
by filing a timely NOD in November 1988, so a SOC was issued 
in December 1988, but she did not then file a substantive 
appeal (VA Form 9 or equivalent statement) in response to 
perfect her appeal to the Board.

2.  Because she did not perfect a timely appeal, that prior 
October 1988 RO decision became final and binding on her 
based on the evidence then of record.

3.  In the years since that October 1988 decision, however, 
the appellant has submitted additional evidence that is not 
duplicative or cumulative of evidence previously considered 
and relates to an unestablished fact necessary to 
substantiate her cause-of-death claim.


CONCLUSIONS OF LAW

1.  The RO's October 1988 decision denying service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening the claim, and then further 
developing it on remand before readjudicating it on the 
underlying merits, there is no need to discuss at this point 
whether there has been compliance with the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This 
is better determined once the additional development on 
remand has been completed, including in terms of:  (1) 
informing the appellant of the information and evidence not 
of record that is necessary to substantiate her claim; (2) 
informing her of the information and evidence that VA will 
obtain and assist her in obtaining; and (3) informing her of 
the information and evidence she is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  And since her claim is for cause of death, a type of 
dependency and indemnity compensation (DIC), this VCAA notice 
also must include:  (1) a statement of the conditions for 
which the Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the DIC 
claim based on a condition not yet service connected.  Proper 
VCAA notice also will advise her of the downstream elements 
of her claim, including the effective date element (there is 
no downstream disability rating element in a cause-of-death 
claim), in the event service connection is eventually 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007). 



Moreover, since the Board is reopening the claim on the basis 
of new and material evidence, there is no need to discuss 
whether there has been compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006), including in terms of apprising the 
appellant of the evidence necessary to substantiate the 
element or elements of her cause-of-death claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006) (wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).  This is because the Board is reopening the claim 
irrespective of any Kent concerns.

I.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for the Cause of the Veteran's 
Death

The RO initially considered - and denied, this claim in 
October 1988.  In that prior decision the RO determined there 
was no evidence of any chronic disease or ailment during 
service that related to the Veteran's death from myocardial 
infarction (i.e., a heart attack) and overwhelming brain 
cancer.  The RO also determined that, while his diabetes 
mellitus, a service-connected disability, was listed as a 
contributing factor in his death, the diabetes had not 
hastened his death.

The RO notified the appellant of that October 1988 decision 
denying her 
cause-of-death claim, and she disagreed with that decision in 
November 1988 by filing a timely NOD.  The RO sent her a SOC 
in December 1988, but she did not then file a timely 
substantive appeal (VA Form 9 or equivalent statement) 
in response to perfect her appeal to the Board.  So that 
October1988 decision is final and binding on her based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition. 38 U.S.C.A. § 5108.

The appellant filed her petition to reopen this claim in 
February 2006.  For petitions to reopen, as here, filed on or 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the October 1988 denial of the claim 
includes a medical treatise article from the Journal of 
Clinical Oncology, Vol. 27, No. 7 (March 1, 2009), titled, 
"Association Between Hyperglycemia and Survival in Patients 
with Newly Diagnosed Glioblastoma".  This medical treatise 
article indicates there is a growing body of evidence in the 
diabetes literature suggesting that short-term, and even 
relatively mild, hyperglycemia (such as associated with 
diabetes mellitus), leads to excess morbidity and mortality 
in acute illness.  This medical treatise article goes on to 
state that, in the setting of cancer, in particular, large 
epidemiologic studies have suggested that survival is shorter 
in patients with comorbid diabetes and that patients with 
glioblastoma multiforme (GBM) are at particular risk for 
hyperglycemia.

This additional evidence is new in the sense that it has not 
been submitted to VA before and, thus, never considered.  But 
it also is material because it postulates that hyperglycemia, 
even short-term or when relatively mild - such as when 
associated with diabetes mellitus (one of the Veteran's 
service-connected disabilities, rated as 10-percent disabling 
when he died) has the effect of hastening the death of 
patients, such as the Veteran, who also have glioblastoma.  

The Veteran's death certificate list his immediate cause of 
death as cardiac arrest, due to or as a consequence of acute 
myocardial infarction, due to or as a consequence of 
glioblastoma multiforme.  And his Type II Diabetes Mellitus, 
which, as mentioned, was a service-connected disability rated 
at the 10-percent level when he died, is listed as a 
condition contributing to his death but not related to the 
underlying cause.  So the medical treatise evidence suggests 
a correlation between the onset of and conditions that caused 
his death and his service-connected diabetes, as a 
contributing factor in their development.  So when this 
additional evidence is considered with the evidence already 
of record when the RO denied the claim in October 1988, 
including especially the certificate of death, this 
additional medical treatise evidence relates to an 
unestablished fact necessary to substantiate the claim and, 
indeed, raises a reasonable possibility of substantiating the 
claim.  Therefore, this additional evidence is both new and 
material to the claim.  38 C.F.R. § 3.156(a).  So the claim 
is reopened. 38 U.S.C.A. § 5108.

Reopening the claim, however, is not necessarily tantamount 
to granting the claim on the underlying merits.  It must be 
readjudicated on the underlying merits, i.e., on a de novo 
basis, upon completion of the additional development on 
remand.




ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for the cause of 
the Veteran's death is granted subject to the further 
development of the claim on remand.


REMAND

The appellant asserts that the Veteran's diabetes mellitus, a 
service-connected disability, while admittedly not the 
primary cause of his death, nevertheless was a contributing 
factor in his death for the reasons discussed in the medical 
treatise article mentioned.

A disability is a contributory cause of death if it 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).  It is not sufficient 
merely to show that it casually shared in producing death, 
rather it must be shown there was a causal connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated regardless of coexisting conditions.  But 
even in such cases there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).



There remains for consideration in this appeal the question 
of whether the Veteran's diabetes mellitus, though service 
connected and identified on his certificate of death as a 
contributing factor, contributed substantially or materially 
to his death, combined to cause death, or aided or lent 
assistance to producing death.  38 C.F.R. § 3.312(c).  This 
important point is particularly unclear and complicated 
because there also is evidence on file, including in his 
terminal hospital records from St. Cloud Hospital, a division 
of Orlando Regional Medical Center, suggesting he may have 
died, regardless, because of the severity of his 
glioblastoma multiforme (brain cancer).  And this, in turn, 
raises the issue of whether the service-connected diabetes 
mellitus, even though a contributing factor in his death, 
accelerated (i.e., hastened) his death - such as if it 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  He only had a 
relatively minimal rating of 10 percent for his diabetes when 
he died, and he had had this rating for many years, 
effectively since May 1970, the day after his military 
service ended when he returned to life as a civilian.

So a medical opinion is needed to assist in deciding this 
appeal because of the complexity of these issues.  In 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist a claimant in obtaining a medical 
opinion for a DIC claim, but that it does require VA to 
assist a claimant in obtaining such whenever it is necessary 
to substantiate the DIC claim.  The Federal Circuit Court 
added that there was no duty to provide a VA opinion in a DIC 
claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment 
made by VA to a Veteran, and therefore does not pertain to a 
DIC claim.  Id.  But see, too, Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008) (holding that in the context of a DIC claim, 
VA also must consider that 38 U.S.C. § 5103A(a) only excuses 
VA from making reasonable efforts to obtain an opinion when 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim).  This clearly is not the 
situation here because, as mentioned, the medical treatise 
evidence submitted in support of the appellant's claim 
suggests a likely correlation between short-term and even 
relatively mild hyperglycemia, such as from comorbid 
diabetes, and glioblastoma multiforme (GBM).

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. 
West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the appellant the necessary 
authorizations for the release of all 
treatment records of the Veteran 
concerning his glioblastoma, including 
those facilities identified in her 
September 1988 VA Form 21-4138, Statement 
in Support of Claim, and associate these 
records with the file for consideration in 
her appeal.



2.  After all available records and/or 
responses have been associated with the 
claims file, forward the claims file 
(including a complete copy of this remand) 
to an appropriate VA physician for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the Veteran's death and his 
service connected diabetes mellitus, rated 
as 10-percent disabling.

Specifically, the designated physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
Veteran's service-connected diabetes 
mellitus either caused or, as is being 
alleged, contributed substantially or 
materially to his death, combined to cause 
death, or aided or lent assistance to 
producing death in more than a mere 
sharing role.  See 38 C.F.R. § 3.312(c).

In making this important determination, 
the designated physician must consider the 
conditions noted on the certificate of 
death as primary and contributory factors 
in the Veteran's death, the indicated 
interval between the onset of those 
conditions and his death, and the 
medical treatise evidence the appellant 
recently submitted in support of her 
cause-of-death claim suggesting a 
correlation between the service-connected 
diabetes and glioblastoma multiforme 
listed on the certificate of death.  In 
this regard, consider whether the Veteran 
likely would have died of the glioblastoma 
multiforme(brain cancer), regardless, 
irrespective of the co-existing diabetes 
unless it accelerated (i.e., hastened) his 
death or was, itself, affecting a vital 
organ of a progressive or debilitating 
nature.  See 38 C.F.R. § 3.312(c)(4).

The commenting physician must discuss 
medical rationale for the opinion, whether 
favorable or unfavorable.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  Then readjudicate the claim for 
service connection for the cause of the 
Veteran's death in light of the additional 
evidence.  If this claim is not granted to 
the appellant's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


